DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Chatterjee et al. (US 8,549,230) (hereafter Chatterjee).
As per claims 1, 9 and 17, Chatterjee teaches a method for managing a storage system, comprising: 
flushing a target page in a cache device of the storage system to a persistent storage device of the storage system (col. 9, lines 1-13 wherein pages make up the cache line); 
releasing a resource storing a page descriptor of the target page to a resource pool, the resource pool being configured to provide resources to store page descriptors of pages to be flushed in the cache device (col. 3, lines 25-35 describing copying the dirty bitmap to the shadow bitmap which results in releasing a resource); and 
if it is determined that an auxiliary descriptor of the target page is located at a tail of a queue of auxiliary descriptors of the pages to be flushed, removing the auxiliary descriptor of the target page from the queue, the auxiliary descriptors of the pages to be flushed being configured to describe the page descriptors of the pages to be flushed (col. 9, line 60-col. 10, line 7 wherein the auxiliary descriptors are the headers within the queue).
As per claims 2 and 10, Chatterjee teaches wherein the number of the auxiliary descriptors that the queue can hold is a multiple of the number of the page descriptors that the resource pool can store, and the multiple is greater than 1 (fig. 5B).
	As per claims 6 and 14, Chatterjee teaches wherein the auxiliary descriptors indicate at least the following:
a position of the auxiliary descriptor in the queue, and 
a position of the page descriptor in the resource pool (col. 9, line 65-col. 10, line 10 wherein the dirty node pointer being the position in the queue).
As per claims 8 and 16, Chatterjee teaches: 
if it is determined that an other page is stored in the cache device, allocating a resource from the resource pool to store a page descriptor of the other page; and 
adding an auxiliary descriptor of the other page to a head of the queue (col. 11, lines 39-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee as applied to claims 1 and 9 above, and further in view of Bonella et al. (US 2007/0136523) (hereafter Bonella).
As per claims 7 and 15, Chatterjee teaches all the limitations of claims 1 and 9.  Chatterjee does not explicitly teach wherein the queue is stored in a volatile storage device of the storage system, and the resource pool is provided by at least one of the following: the volatile storage device, or the cache device.
However, Bonella teaches wherein the queue is stored in a volatile storage device of the storage system, and the resource pool is provided by at least one of the following: the volatile storage device, or the cache device (fig. 3, [0065]).
It would have been obvious before the effective filing date of the claimed invention to have combined the volatile memory of Bonella with the queue and resource pool of Chatterjee because it offers higher performance than nonvolatile memories (fig. 3; [0065])
Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (US 2014/0115241) teaches a buffer management apparatus which flushes pages from a cache.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139